DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Also note that “Fig. 1” in the abstract should be removed.

Claim Objections
Claims 3, 5, 6, 13, 16 and 17 are objected to because of the following informalities:  
the foreign matter…” instead.
Claims 5, 6, 16 and 17 recite “the moving part”, which should have been “each of the plurality of elongated moving parts” instead.
Claim 13 recites “A display apparatus”, which should have been “The display apparatus’ instead, since it was introduced in claim 1 already.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 recites “a first foreign matter” and claim 16 recites “a second foreign matter”. It’s unclear whether these foreign matters are the same or different than the foreign matter mentioned in claims 1 and 3. Clarification is required.
Claims 17-18 depends on claims 15 and 16.


Allowable Subject Matter
Claims 1-14 are allowed.
Claims 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Re claims 1-18, prior arts do not teach or suggest the combination of the dustproof device according to claim 1, in particular, a barrier component which is disposed between the bent portion and the display panel and movable between the first and second recessed portions as the display panel is moved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The closest prior art, You et al. (CN 101739899), discloses a dustproof device for preventing a foreign matter (foreign matter and impurities; mentioned as dust-proof in the specification) from entering a display apparatus (15, Figs. 1-4), comprising: an outer frame (151, Fig. 2) which comprises a bent portion (bent portion of 151) configured to enclose an edge of the display apparatus (as shown in Fig. 2), a first recessed portion (such as 151 on left top of 153 in Fig. 2) and a second recessed portion (such as 151 on  movable between the first and second recessed portions as the display panel is moved.
Yamagishi et al. (US 8,292,980) discloses a dustproof device (19, Fig. 1) for preventing a foreign matter (dust, see abstract) from entering a display apparatus (Fig. 1), comprising: an outer frame (17, Fig. 1), and a barrier component (20, Fig. 1) that is movable (see arrow for movement in Fig. 2).

This application is in condition for allowance except for the following formal matters: 
112(b) rejection, and claim and specification objections as described above.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/           Primary Examiner, Art Unit 2841